UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6800


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT E. PARISH, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:07-cr-00578-RMG-1)


Submitted: September 28, 2020                               Decided: December 22, 2020


Before MOTZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Cameron J. Blazer, Esquire, BLAZER LAW FIRM, Mount Pleasant, South Carolina, for
Appellant. Peter M. McCoy, Jr., United States Attorney, Columbia, South Carolina, Nathan
S. Williams, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert E. Parish, Jr., a federal prisoner, appeals from the district court’s orders

denying Parish’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat.

5194, 5239, and denying reconsideration. Parish applied for immediate compassionate

release based on his COVID-19 diagnosis; his many other health conditions, including

arteriosclerosis, atrial fibrillation, hypertension, obesity, diabetes, and kidney disease; and

his age of 63. The district court denied Parish relief because Parish’s prison medical records

reflected that his COVID-19 symptoms were mild, and Parish had not otherwise

established “extraordinary and compelling reasons” for compassionate release. 18 U.S.C.

§ 3582(c)(1)(A)(i).

       The district court did not address the BOP’s internal guidance on compassionate

release. Without determining that failure to consider such guidance was erroneous, and

without suggesting any outcome of any such consideration, we vacate and remand for the

district court to consider any relevant guidance on compassionate release from the

Department of Justice. See, e.g., United States v. Wise, No. 1:18-cr-00072-ELH-3, 2020

WL 2614816, at *7 (D. Md. May 22, 2020) (“[J]ust last week, the Department of Justice

adopted the position that any inmate who suffers from the chronic conditions associated

with severe illness from COVID-19 are eligible for compassionate release.”).




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          3